      Case 1:20-cv-00040-LG-RPM Document 35 Filed 08/10/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

NED ROBINSON and
LINDA C. ROBINSON                                                     PLAINTIFFS

v.                                                 CAUSE NO. 1:20cv40-LG-RPM

ACTION RESOURCES, LLC;
DEMETRIUS A. SMITH; and
TOTAL SPECIALTIES USA, INC.                                         DEFENDANTS

         ORDER DENYING DEFENDANTS’ MOTIONS TO DISMISS
             AND GRANTING PLAINTIFFS’ MOTION FOR
             EXTENSION OF TIME TO SERVE PROCESS

      BEFORE THE COURT are Defendant Demetrius A. Smith’s [19] Motion to

Dismiss Complaint Pursuant to Rule 12(b)(5) and [26] Amended Motion to Dismiss

Plaintiffs’ Complaint Pursuant to Rule 12(b)(5), as well as the [22] Motion for

Extension of Time to Serve Process filed by Ned Robinson and Linda C. Robinson.

The parties have finished briefing the Motions. After reviewing the Motions, the

record in this matter, and the applicable law, the Court finds that Smith’s Motions

to Dismiss should be denied and the Robinsons’ Motion for an Extension of Time to

Serve Process should be granted.

                                   BACKGROUND

      This lawsuit arose out of a February 1, 2017 motor vehicle accident. The

Robinsons filed their Complaint on January 31, 2020, and an Amended Complaint

on March 2, 2020. They attempted to serve Smith with process on March 27, 2020.

Smith filed a Motion to Dismiss for Insufficient Service of Process on May 15, 2020.

The parties agree that the Robinsons’ attempt to serve Smith with process via
      Case 1:20-cv-00040-LG-RPM Document 35 Filed 08/10/20 Page 2 of 3




certified mail was insufficient because the mailing was not marked “restricted

delivery” and a person other than Smith signed for the delivery. The Robinsons

filed a Motion for Extension of Time to Serve Process, and Smith filed an Amended

Motion seeking dismissal with prejudice because the statute of limitations would

now prohibit the Robinsons from refiling their lawsuit.

                                     DISCUSSION

       Fed. R. Civ. P. 12(b)(5) allows a defendant to file a motion to dismiss for

insufficient service of process. District courts deciding such motions “enjoy[ ] a

broad discretion.” George v. U.S. Dep’t of Labor, 788 F.2d 1115, 1116 (5th Cir. 1986)

(per curiam); see also Holly v. Metro. Transit Auth., 213 F. App’x 343, 344 (5th Cir.

2007) (per curiam) (noting that a dismissal under Rule 12(b)(5) is reviewed for

abuse of discretion). A request for additional time to effect service of process falls

under Fed. R. Civ. P. 4(m), which provides:

       If a defendant is not served within 90 days after the complaint is filed,
       the court — on motion or on its own after notice to the plaintiff — must
       dismiss the action without prejudice against that defendant or order
       that service be made within a specified time. But if the plaintiff shows
       good cause for the failure, the court must extend the time for service
       for an appropriate period.

However, even in the absence of a showing of good cause, the Fifth Circuit has held

that dismissal with prejudice for failure to timely serve process “is an extreme

sanction that deprives a litigant of the opportunity to pursue his claim.” Millan v.

USAA Gen. Indem. Co., 546 F.3d 321, 326 (5th Cir. 2008). As a result, dismissal is

only warranted where there is “a clear record of delay or contumacious conduct by

the plaintiff . . . and a lesser sanction would not better serve the interests of justice.”

                                            -2-
      Case 1:20-cv-00040-LG-RPM Document 35 Filed 08/10/20 Page 3 of 3




Id. (internal quotation marks omitted). Generally, dismissal is only warranted

where at least one of the following factors is present: “(1) delay caused by [the]

plaintiff himself and not his attorney; (2) actual prejudice to the defendant; or (3)

delay caused by intentional conduct.” Id.

      There is no clear record of delay or contumacious conduct on the part of the

Robinsons that would justify dismissal with prejudice. In addition, the error in

serving process was made by the Robinsons’ attorney, and Smith has not been

prejudiced by the slight delay in serving process. As a result, Smith’s Motions to

Dismiss must be denied, and the Robinsons’ Motion for an Extension of Time to

Serve Process must be granted.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [22] Motion

for Extension of Time to Serve Process filed by Ned Robinson and Linda C.

Robinson is GRANTED. The Robinsons’ deadline for serving process is extended to

October 6, 2020.

      IT IS, FURTHER, ORDERED AND ADJUDGED that Defendant

Demetrius A. Smith’s [19] Motion to Dismiss Complaint Pursuant to Rule 12(b)(5)

and [26] Amended Motion to Dismiss Plaintiffs’ Complaint Pursuant to Rule

12(b)(5) are DENIED.

      SO ORDERED AND ADJUDGED this the 10th day of August, 2020.

                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -3-
